Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I (claims 1-3, 7, 8, 10-14, 16, 18-21, 26, 27 and 33) in the reply filed on 25 November 2020 is acknowledged.
Claims 36 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25November 2020.
 Claims 1-3, 7, 8, 10-14, 16, 18-21, 26, 27 and 33 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al.
Claims 1-3, 7, 8, 10-14, 16, 18-21, 26, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. ("In vitro selection of restriction endonucleases by in vitro compartmentalization." Nucleic acids research 32.12 (2004): 8 pages) in view of Kleinstiver et al.( "Engineered CRISPR-Cas9 nucleases with altered PAM specificities." Nature 523.7561 (2015): 481-485.), Pattanayak et al. ("High-throughput profiling of off-target DNA cleavage reveals RNA-programmed Cas9 nuclease specificity." Nature biotechnology 31.9 (2013): 839-843) and Dunn et al. (US20040219580). 
Doi et al. disclose methods for directed evolution of restriction endonucleases, e.g. Fok I, wherein the method comprises providing a DNA variant library comprising DNA fragments encoding for a restriction endonuclease incorporated into vectors comprising a T7 promoter, each fragment comprising a cleavage site for the expressed gene product (i.e. the restriction endonuclease). The DNA variant library is added to a water in oil emulsion and subjected to an in vitro transcription/translation system in which in individual compartments of the emulsion, a DNA fragment is transcribed and translated to yield an enzyme product (i.e. Fok I restriction endonuclease). The enzyme then acts on the template DNA by digesting the fragment at the restriction cleavage site. The cleaved DNA is then recovered from the broken emulsion (e.g. Materials and Methods section, pg. 1-3 of 8; Strategy for in vitro selection of restriction enzymes section, pg. 3-4 of 8; Fig. 1, steps 1-3. Pg. 3 of 8).

Therefore, Doi et al. render obvious the limitations: a method comprising the steps of:
(a)  emulsifying a library comprising a plurality of nucleic acid templates to form a plurality of droplets, wherein each variant nucleic acid template comprises:
(i)    a first nucleotide sequence encoding a variant of a nuclease operably linked to a first promoter; and (ii)    a second nucleotide sequence comprising a target site for the nuclease; and wherein each of the droplets comprises a unique nucleic acid template; (b)    expressing the nuclease variants in the plurality of droplets; (c)    subjecting the plurality of droplets to conditions favorable for nuclease cleavage of the target site to produce a population of cleaved nucleic acid templates, each cleaved nucleic acid template comprising the first nucleotide sequence and a predetermined cleaved end; and (d)   incorporating a capture entity specific for the predetermined cleaved end in the cleaved nucleic acid templates; and (e)    identifying at least one first nucleotide sequence encoding a nuclease variant ( i.e. sequencing) as required by claim 1.
Doi et al. teach selection of genes that express enzymes from a variant library using a water in oil emulsion and a transcription/ translation system such that the expressed enzyme 
Prior to the effective filing date, Kleinstiver et al. disclose generating libraries of Cas9 variants, wherein the Cas9 sequences comprises randomized mutations in the sequences encoding for the PAM- interacting domains and each library comprises approximately 107 clones (e.g. entire Kleinstiver reference and especially Plasmids and oligonucleotides section, Methods section, pg. 6 of 17).
Furthermore, Kleinstiver et al. disclose methods of screening Cas9 nuclease variants comprising providing expression plasmids comprising Cas9 and guide RNA sequences and T7 promoters. Additionally, Kleinstiver et al. disclose selection plasmids comprising PAM sequences and a different promoter, which include a positive selection plasmid  comprising an inducible toxic gene, wherein successful cleavage would be demonstrated by survival of toxic gene induction, as well as a negative selective plasmid , wherein successful cleavage results in sensitivity to ampicillin (e.g. entire Kleinstiver reference and especially Fig. 1, pg. 482; Plasmids and oligonucleotides section, Methods section, pg. 6 of 17;  Extended data Figure 1; pg. 8 of 17; Extended data Figure 3, pg. 10 of 17).
Therefore, as both Doi et al. and Kleinstiver et al. disclose methods of screening nuclease variants, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of screening nuclease variants and target site sequences as taught by Doi et al. comprising providing vectors comprising nuclease variants to include sequences comprising RNA guided nuclease variants, such as Cas9 variants; sequences comprising guide RNA; and sequences comprising PAM motifs and target gene 
 Therefore, the combined teachings of Doi et al. and Kleinstiver et al. render obvious the limitations: a method comprising the steps of: (a)   emulsifying a library comprising a plurality of nucleic acid templates to form a plurality of droplets, wherein each nucleic acid template comprises: (i) a first nucleotide sequence encoding a variant of an RNA-guided nuclease operably linked to a first promoter; and (ii) a second nucleotide sequence comprising a target site for the RNA-guided nuclease; and wherein each of the droplets comprises a unique variant nucleic acid template; (b)    expressing the RNA-guided nuclease variants in the plurality of the-droplets; (c)    subjecting the plurality of droplets to conditions favorable for nuclease cleavage of the target site to produce a population of cleaved nucleic acid templates, each cleaved nucleic acid template comprising the first nucleotide sequence and a predetermined cleaved end as required by claim 1.
Furthermore, as Kleinstiver et al. teach providing nucleic acid sequence comprising a T7 promoter and a guide RNA, the combined teachings of Doi et al. and Kleinstiver et al. render obvious the limitation: wherein each variant nucleic acid template further comprises a third nucleotide sequence encoding a guide RNA as required by claim 7.
 Furthermore, the combined teachings of Doi et al. and Kleinstiver et al. render obvious the limitation: method of claim 7, wherein the third nucleotide sequence is operably linked to the first promoter or to a second promoter as required by claim 8.
claim 10.
Therefore, the combined teachings of Doi et al. and Kleinstiver et al. disclose a method for screening RNA guided nuclease variants. Furthermore, Doi et al. teach capture of cleavage products after isolation from emulsion (e.g. Fig. 1, Doi). Furthermore, Doi et al. disclose ligation of a biotinylated adaptor at the cleaved end with low efficiency (e.g. 1st para, Strategy for in vitro selection of restriction enzymes section, pg. 4 of 8, Doi). However, the combined teachings of Doi et al. and Kleinstiver et al. do not expressly teach using a resulting ligation product for identification.
 Therefore, the combined teachings of Doi et al. and Kleinstiver et al. do not expressly teach the requirement of ligating the cleaved nucleic acid templates with at least one oligonucleotide capture probe specific for the predetermined cleaved end to produce a plurality of ligation products, and identifying the ligation product as required by claim 1.
Prior to the effective filing date of the claimed invention, Pattanayak et al. teach a method of assaying target DNA that is cleaved with the sgRNA:Cas9 system, resulting in blunted-ended cleaved target DNA comprising 5’ phosphate groups and subsequently ligating adapters to the cleaved blunt ends (e.g. the blunt-ended cleavage products produced by Cas9 as in 4th para, pg. 839;  the 3rd step of sgRNA:Cas9 mediated cleavage, resulting in blunt ends comprising phosphate groups, which facilitates the fourth step comprising ligating adapters to 
Additionally, Dunn et al. teach that it is known in the art to cleave target nucleic acid and subsequently ligate biotinylated adapters to the cleaved ends of the target. Furthermore, they teach the benefits of ligating an adapter compared to attaching a biotin moiety to target (e.g. The presence of cohesive termini greatly increases ligation efficiency, for example, in connection with the addition of appropriate capture adapters, such as biotinylated capture adapters…Cohesive end-mediated ligation with a capture adapter assures that only the ends of the DNA that were generated by the fragmenting enzyme are labeled with the capture ligand, an outcome that can be very difficult to achieve when dealing with nucleic acid … where degradation and random fragmentation is likely to have generated random ends, which would be labeled by enzymatic biotinylation as in para 0025,pg. 3; The capture adapters used in the ligation step are covalently modified with a first member of a specific binding pair, for example, biotin which binds tightly to streptavidin. Although biotin/streptavidin is a preferred binding pair, other binding pairs can be used for recovery of Samples and are known in the art. Typically, the first member is linked to the molecule to be recovered and the Second member is attached to a solid matrix or support. For example, the capture adaptor described above can be linked to biotin as in para 0026, pg.3).
 Furthermore, Dunn et al. teach ligation of capture adapters to blunt ended cleaved DNA (e.g. para 0095, pg. 10). Dunn et al. also teach ligation of capture adapters to ends comprising overhangs (e.g. para 0024,pg. 3).
Furthermore, Dunn et al. teach ligation using a T4 ligase (e.g. para 0138, pg. 15).

Therefore, as both Pattanayak et al. and Dunn et al. teach ligating adapters to cleaved ends of target DNA using a T4 ligase, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teaching of Pattanayak et al. comprising ligating adapters to the ends of DNA cleaved by the sgRNA:Cas9 system to include blunt-end ligating a biotinylated adapter for capture on a streptavidin-associated matrix as taught by Dunn et al. because a person of ordinary skill in the art would appreciate that the simple substitution of blunt-ended ligation of one type of adapter for the capture adapter of Dunn would have yielded  the predictable outcome of a method comprising ligating an adapter to the cleaved end of target DNA.
 Furthermore, as both Doi et al. and Dunn et al. disclose methods comprising attaching biotin moieties to cleaved ends of target DNA, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of screening RNA guided nuclease variants as taught by Doi et al. and Kleinstiver et al. wherein cleaved DNA fragments are released from emulsion prior to attaching a biotin moiety to the cleaved end of target DNA and to include ligating a biotinylated adapter for capture on a streptavidin associated matrix to the blunt cleaved end of a target DNA generated by the sgRNA:Cas9 system as taught by Pattanayak et al.  and Dunn et al. because a person of ordinary skill in the art would appreciate that the simple substitution of one attachment of a biotinylated capture entity for another , i.e. biotinylated capture adapter, would have yielded  the predictable outcome of a method comprising capturing cleaved DNA on streptavidin beads. 
 Therefore, the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious the limitations:  (d)    ligating the cleaved nucleic acid templates with at least one oligonucleotide capture probe specific for the predetermined cleaved end ( i.e. biotinylated adapter) to produce a plurality of ligation products: and (e)    identifying at least one first nucleotide sequence encoding an RNA-guided nuclease variant in at least one ligation product ( i.e. sequencing) as required by claim 1.
Furthermore, as Doi et al. teach recovering of cleaved DNA from the emulsion prior to modification with biotin at the cleaved end, the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claim 2.
 Furthermore, as Doi et al. teach sequencing of cleaved product encoding for nuclease, the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claim 3.
Furthermore, as Pattanayak et al. teach sgRNA:Cas9 mediated cleavage results in target DNA comprising blunt ends comprising phosphate groups to which adapters are ligated, the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claims 11-13.
Furthermore, as Dunn et al. teach ligation to overhangs, the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claim 14.
claim 16.
Furthermore, as Dunn et al. teach providing a molar excess of biotinylated adapters that are compatible with the cohesive ends of cleaved DNA(e.g. para 0026,pg. 3, Dunn), the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claims 18 and 19.
Furthermore, as Dunn et al. teach adapters associated with biotin, i.e. detectable label, the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claim 20.
Regarding claim 21:
As noted above, Dunn et al. teach associating a linker comprising a fluorescent moiety to their adapter-ligated target DNA (e.g. para 0082, pg. 9). Dunn et al. do not expressly teach their capture adapter comprises a fluorescent label. 
However, as Dunn et al. also teach capture adapters may be modified to allow for capture with different binding pairs (e.g. The capture adapters used in the ligation step are covalently modified with a first member of a specific binding pair, for example, biotin which binds tightly to streptavidin. Although biotin/ streptavidin is a preferred binding pair, other binding pairs can be used for recovery of samples and are known in the art... Other examples of binding pairs include, but are not limited to, antigen/antibody, Sugar/lectin, apoenzyme/cofactor, hormone/receptor, enzyme/inhibitor, and complementary homopolymeric oligonucleotides as in para 0026,pg. 3), it would have been prima facie obvious 
Therefore, the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claim 21.
Furthermore, as Doi et al. teach in vitro compartmentalization mediated screening comprising mixing nuclease variants in a water in oil emulsion (e.g. Materials and Methods section, pg. 1-3 of 8; Strategy for in vitro selection of restriction enzymes section, pg. 3-4 of 8; Fig. 1, steps 1-3. Pg. 3 of 8), the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claims 26 and 27.
Furthermore, as Kleinstiver et al. disclose generating at least 102 Cas9 variants (e.g. 3rd para, Plasmids and oligonucleotides section, pg. 6 of 17), the combined teachings of Doi et al., Kleinstiver et al., Pattanayak et al. and Dunn et al. render obvious claim 33.

Conclusion
No claims are allowable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Examiner, Art Unit 1639